Case 2:12-cv-00995-JMV-CLW Document 458 Filed 04/04/19 Page 1 of 4 PagelD: 12996

 

Zz
5
& mi
<0
24
S| A>
zi2a
' 2) Ama
irs) a; CU m
w a/nD a
& x
nM Z| a4
~d aim
B =
s S 9
te ee g
ioe a : =
g 88
a on c
pl ‘ al
hb u7 =
w
the

yf
pe
ow .

 
Case 2:12-cv-00995-JMV-CLW Document 458 Filed 04/04/19 Page 2 of 4 PagelD: 12997
Cc

 

SSANISNA IVIDI44O
10140 AASMAr MAN ‘MYVMSN

LYNOD LOIMLSIO SALVLS GALIN

LULL ee

/N

. . S
fr
rnp]

U/W)
on oy) SU

=

 

coad2

227

. e
‘é.

~~

    

—

OF Lia2$4ao020

 

 
* CMECH LIMECOS SS Distic? Odurthorcthe Distri6Gof Nis Jets64./19 Page 3 of 4 PagelPape doar 2

Orders on Motions

2:12-cv-00995-WHW-CLW
LOUISIANA WHOLESALE
DRUG CO., INC. v. SMITHKLINE
BEECHAM CORPORATION et al

LEAD,SCHEDO

U.S. District Court
District of New Jersey [LIVE]
Notice of Electronic Filing

The following transaction was entered on 3/8/2019 at 10:17 AM EST and filed on 3/7/2019
LOUISIANA WHOLESALE DRUG CO., INC. v. SMITHKLINE BEECHAM

 

Case Name: CORPORATION et al
Case Number: 2:12-cv-00995-WHW-CLW
Filer:

Document -

Number: 443

Docket Text:

ORDER granting [443] Motion to Seal portions of documents, etc.. Signed by Magistrate
Judge Cathy L. Waldor on 3/7/2019. (ys, )
2:12-cv-00995-WHW-CLW Notice has been electronically mailed to:

CAITLIN G. COSLETT _ ccoslett@bm.net, aarteaga@bm.net, ccoslett@gmail.com,
dwerwinski@bm.net, pfrohbergh@bm.net

CONNIE LEE _ leeco@pepperlaw.com
DOUGLAS SCOTT EAKELEY  deakeley@lowenstein.com
ELENA K. CHAN _ echan@garwingerstein.com, ecf@garwingerstein.com

GAVIN J. ROONEY _ grooney@lowenstein.com, ahodgetts@lowenstein.com,
vtaboada@Ilowenstein.com

JOSEPH ALDO FISCHETTI _ jfischetti@lowenstein.com, scosentini@lowenstein.com
KATHERINE MARIE ROMANO _ kromano@walsh.law

KIMBERLY MARION HENNINGS _ khennings@garwingerstein.com, ecf@garwingerstein.com,
sroth@garwingerstein.com

https://ecf.njd.circ3.den/cgi-bin/Dispatch.p1?369 146156650533 3/8/2019
EET IN Foddds Bisse Barn derthe Bistictot Newisieii19 Page 4 of 4 Pagelb*$5dg¥

Utility Events

2:12-cv-00995-WHW-CLW
LOUISIANA WHOLESALE DRUG
CO., INC. v. SMITHKLINE
BEECHAM CORPORATION et al

 

APPEAL,LEAD,SCHEDO,STAYED

USS. District Court
District of New Jersey [LIVE]
Notice of Electronic Filing

The following transaction was entered on 3/25/2019 at 11:14 AM EDT and filed on 3/25/2019

LOUISIANA WHOLESALE DRUG CO., INC. v. SMITHKLINE BEECHAM
Case Name:

 

CORPORATION et al
Case Number: 2:12-cv-00995-WHW-CLW
Filer:
Document No document attached
Number:
Docket Text:

Set Deadlines as to [453] MOTION FOR WITHDRAWAL OF APPEARANCE OF PRO HAC
VICE COUNSEL, BRIAN D. BROOKS . Motion set for 4/15/2019 before Judge William H.
Walls. Unless otherwise directed by the Court, this motion will be decided on the papers
and no appearances are required. Note that this is an automatically generated message
from the Clerk's Office and does not supersede any previous or subsequent orders
from the Court. (ys, )

2:12-cv-00995-WHW-CLW Notice has been electronically mailed to:

CAITLIN G. COSLETT _ ccoslett@bm.net, aarteaga@bm.net, ccosiett@gmail.com,
dwerwinski@bm.net, pfrohbergh@bm.net

CONNIE LEE _ leeco@pepperlaw.com
DOUGLAS SCOTT EAKELEY  deakeley@lowenstein.com
ELENA K. CHAN _ echan@garwingerstein.com, ecf@garwingerstein.com

GAVIN J. ROONEY — grooney@lowenstein.com, ahodgetts@lowenstein.com,
vtaboada@lowenstein.com

JOSEPH ALDO FISCHETTI _ jfischetti@lowenstein.com, scosentini@lowenstein.com

https://ecf.njd.circ3.den/cgi-bin/Dispatch.pl?662866344529119 3/25/2019
